Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Based upon a misbehavior report and his plea of guilty to the charges therein, petitioner was found guilty of violating the prison disciplinary rules that prohibit assaulting an inmate, possessing a weapon and engaging in violent conduct. Petitioner appeals, contending that his justification defense *838was not properly considered by the Hearing Officer. Whether petitioner acted in self defense presented a credibility issue for the Hearing Officer to resolve (see Matter of Britt v New York State Dept. of Corrections, 283 AD2d 751). Here, the record establishes that petitioner had found the weapon two months prior to the incident and deliberately brought it with him to the bathroom where he was meeting the victim of the assault. In any event, the penalty imposed demonstrates that petitioner’s justification defense was considered by the Hearing Officer.
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.